DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Reply to Office Action, each filed June 21, 2022, are acknowledged.
Claims 1-10, 12-15 and 20-23 were pending. Claims 1-2, 5, 7-10, 12-15 and 20-23 are being examined on the merits. Claims 18-19 are withdrawn. Claims 3-4 and 6 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed June 21, 2022 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and the amendments to the claims:

	Objection to claim 13
	Rejection of claims 3-4, 6 and 13 under 35 USC § 112(d)
	Rejection of claims 1-9 and 22 under 35 USC § 103 over the ‘360 application in view of the ‘924 application
	Rejection of claims 10, 12-13, 15, 21 and 23 under 35 USC § 103 over the ‘360 application in view of the ‘924 application and Issa 
Rejection of claims 14 and 20 under 35 USC §103 over the ‘360 application in view of the ‘924 application, Issa and Ritt

Rejection of claims 1-2, 5, 7-9 and 22 under 35 USC § 103 over the ‘360 application in view of the ‘924 application
	Applicant argues that the rejection of, in particular, independent claim 1 should be withdrawn as no sufficient motivation has been provided for establishing a prima facie case of obviousness to modify the ‘360 application in view of the ‘924 application to arrive at the instant claimed methods (Remarks, p. 9). 
	The Examiner disagrees with Applicant’s characterization of the teachings of the ‘360 application and the ‘924 application, and disagrees with Applicant’s assertion that a prima facie case of obviousness has not been made. Nevertheless, in an effort to advance prosecution, the prior art rejections of record are withdrawn and replaced with new rejections, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 depends from now-canceled claim 6. Accordingly, the ordinary artisan would not be able to determine the metes and bounds of claim 7, and it is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 7 depends from now-canceled claim 6. Accordingly, claim 7 does not further limit a prior pending claim, and is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Korfhage1 (WO 02/059360; hereinafter, “the ‘360 application”) in view of Wan (Genome-wide Measurement of RNA Folding Energies, Molecular Cell, 48: 169-181, 2012).

	Regarding independent claim 1, the ‘360 application teaches or suggests …
A method of stabilizing RNA, comprising the step of treating the RNA at conditions comprising (p. 12, ll. 19-21: “present invention provides for … solution to eliminate the inhibitory or destroying effects of molecules binding to the RNA”); 
and a pH of at least 8 (p. 20, l. 25: “a buffer … at different pHs (8.3 to 11);
in the presence of ammonium sulfate at a concentration of 10 mM or less (p. 14, ll. 1-5: “addition of (NH4)2SO4 to a final concentration of 5-32 mM” [including both 5 and 10 mM – see Fig. 2]).

The ‘360 application teaches a temperature of 65°C (p. 14, l. 3), but does not teach a temperature of at least 70°C. However, Wan teaches this limitation. Specifically, Wan teaches heating RNA to a range of various temperatures from 37°C to over 75°C (p. 172, right col., para. 1; Fig. 3B). 	

The ’360 application teaches a need for stabilizing RNA and inhibiting the effects of molecules bound to RNA in order to perform analysis of RNA (p. 1, ll. 15-16; p. 12, ll. 19-21). The ‘360 application also teaches that RNA can have secondary structures that result in reduced analysis quality (p. 12, ll. 16-18), and teaches denaturation steps of 65°C for 5 min (e.g., p. 14, l. 1). The ordinary artisan understands that a denaturation step will melt RNA secondary structure. Finally, the ‘360 application teaches that various species of RNA, including rRNA, are desirable targets for analysis (e.g., Fig. 11).
Wan teaches that RNA forms secondary structures, and that the various structures melt at different temperatures (p. 169, summary; p. 169, left col., para. 1 to p. 169, right col., para. 1). Wan also teaches that “[n]oncoding RNAs … showed higher melting temperature per gene as compared to mRNAs (… Figure 3B) …, suggesting that [noncoding] RNAs contain more thermodynamically stable structures than mRNAs”, and that “[noncoding] RNAs also contain significantly more bases that remain paired at 75°C” (p. 172, right col., para. 1). Fig. 3B also shows noncoding RNA heated to temperatures above 75°C.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the ‘360 application with the higher heating temperatures of Wan. The ordinary artisan would have been motivated to adapt the ‘360 application RNA stabilization method for use in analysis of noncoding RNAs, e.g., rRNAs, that are known to have significant secondary structures requiring higher denaturation temperatures to melt prior to performing downstream analysis. It would have been obvious for the ordinary artisan to optimize the various temperature and pH conditions, and the ammonium sulfate concentrations, through routine optimization in order to customize the assay for use with RNAs with significant secondary structure. The ordinary artisan would have an expectation of success as Korfhage teaches numerous embodiments describing how to modify the stabilization and reaction conditions with different targets and for different types of analysis.

Regarding dependent claims 2 and 8, the ‘360 application teaches or suggests wherein the pH is at least 9 (p. 20, l. 25), as recited in claim 2, and wherein the ammonium sulfate is comprised in a solution that is contacted with the RNA (p. 20, l. 24), as recited in claim 8.

	Regarding dependent claim 5, the ‘360 application teaches or suggests (i) wherein the ammonium sulfate is present at a concentration of 0.25 to 10 mM (p. 20, l. 24); (ii) wherein the ammonium sulfate is diammonium sulfate (p. 20, l. 24), and (iii) wherein the pH is in a range from 9 to 14, 9.2 to 13.5, from 9.4 to 13, from 9.6 to 12.5, from 9.8 to 12.25, from 10 to 12, and from 10 to 11.5 (p. 20, l. 25). In addition, Wan teaches or suggests (iv) wherein the temperature is in a range from 70°C to 100°C, from 70°C to 95°C, from 75°C to 90°C, and from about 75°C to 85°C. Specifically, Wan teaches heating RNA to a range of various temperatures from 37°C to over 75°C (p. 72, right col., para. 1; Fig. 3B). In the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05 I.
	
	Regarding dependent claim 7, which is being interpreted as depending from claim 1, the ‘360 application teaches or suggests wherein the RNA is incubated from 1 min to 20 min, 2 min to 15 min, or 5 min to 12 min (para. 14, l. 3).
	
	Regarding dependent claim 9, the ‘360 application teaches or suggests wherein (i) the solution comprises ammonium sulfate at a concentration of 10 mM or less (p. 20, l. 24); (ii) wherein the ammonium sulfate is present at a concentration of 0.25 to 10 mM (p. 20, l. 24);
 iii. the solution has a pH of at least 9 (p. 20, l. 25); iv. the solution has a pH in a range from 9 to 14, from 9.2 to 13.5, from 9.4 to 13, from 9.6 to 12.5, from 9.8 to 12.25, from 10 to 12 and 10.5 to 11.5 p. 20, l. 25; v. the solution is aqueous (p. 20, ll. 24-25: Tris-buffer); and ix. the solution is buffered (p. 20, ll. 24-25: Tris-buffer). In addition, Wan teaches or suggests wherein xii. the solution has a temperature of at least 70°C, at least 75°C, at least 80°C or at least 85°C. Specifically, Wan teaches heating RNA to a range of various temperatures from 37°C to over 75°C (p. 72, right col., para. 1; Fig. 3B). In the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05 I. Finally, the ‘360 application together with Wan teach or suggest wherein xiii. the solution has a pH of at least 9 (‘360 application, p. 20, l. 25) and wherein after contacting the RNA with the solution it is heated to a temperature of at least 70° (Wan, p. 72, right col., para. 1; Fig. 3B).

Regarding all of the claim 1-2, 5 and 7-9 limitations reciting ranges, if the prior art is cited as teaching a particular point in the range, the instantly claimed range is anticipated (MPEP 2131.03), and if the prior art is cited as teaching an overlapping range, the instantly claimed range is prima facie obvious (MPEP 2144.05 I).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the modified ‘360 application, discussed above, and incorporate the additional conditions of Wan. The ‘360 application teaches the need for a method to isolate RNA and prepare it for analysis while maintaining the function of the RNA molecule itself. Wan also teaches methods for analyzing RNA. The ordinary artisan would have been motivated to try the various components and steps of Wan to determine optimal conditions for RNA isolation and preparation as needed for a particular assay, and would have had an expectation of success as such methods are routinely performed in the art, and because the ‘360 application does not limit how the methods can be modified. 

In view of the foregoing, claims 1-2, 5 and 7-9 are prima facie obvious over the ‘360 application in view of Wan.

Claims 10, 12-13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Korfhage2 (WO 02/059360; hereinafter, “the ‘360 application”) in view of Wan (Genome-wide Measurement of RNA Folding Energies, Molecular Cell, 48: 169-181, 2012) as applied to claim 1 above, and further in view of Issa3 (WO 2014/144767).

Regarding dependent claims 10 and 12, Issa teaches wherein the RNA is bound to an 
anion exchange matrix (Fig. 1; para. 47) and wherein the RNA is released therefrom during the treatment (Fig. 1; paras. 57, 59), as recited in claim 10, and wherein the method isolates RNA from a sample, said method comprising: binding the RNA from the sample to an anion exchange matrix prior to the step of treating (para. 54); and wherein the step of treating releases the RNA from the anion exchange matrix (para. 57), as recited in claim 12. 

	Regarding dependent claim 13, see claims 5(i) though 5(iv) for prior art teachings related to 13(a) through 13(d), respectively, and see claim 7 for prior art teachings related to 13(f). 

	Regarding dependent claim 15, Issa additionally teaches wherein the matrix (i) comprises anion exchange moieties that provide anion exchange groups (para. 53), wherein the anion exchange moieties are selected from monoamines, polyamines (para. 53), and (iv) is provided by a solid support that provides an anion exchange surface (para. 47).

Regarding dependent claim 21, the ‘360 application teaches or suggests wherein the pH 
is at least 9 (p. 20, l. 25).

Regarding all of the claim 10, 12-13, 15 and 21 limitations reciting ranges, if the prior art is cited as teaching a particular point in the range, the instantly claimed range is anticipated (MPEP 2131.03), and if the prior art is cited as teaching an overlapping range, the instantly claimed range is prima facie obvious (MPEP 2144.05 I).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the modified ‘360 application, discussed above, and incorporate the additional conditions of Issa. The ‘360 application teaches the need for a method to isolate RNA and prepare it for analysis while maintaining the function of the RNA molecule itself. Issa also teaches wide variety of compositions and methods for isolating and stabilizing nucleic acids. The ordinary artisan would have been motivated to try the various components and steps of Issa to determine optimal conditions for RNA isolation and preparation as needed for a particular assay, and would have had an expectation of success as such methods are routinely performed in the art, and because the ‘360 application does not limit how the methods can be modified. 

In view of the foregoing, claims 10, 12-13, 15 and 21 are prima facie obvious over the ‘360 application in view of Wan, and further in view of Issa.


Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korfhage4 (WO 02/059360; hereinafter, “the ‘360 application”) in view of Wan (Genome-wide Measurement of RNA Folding Energies, Molecular Cell, 48: 169-181, 2012) and Issa5 (WO 2014/144767) as applied to claim 10 above, and further in view of Ritt6 (US Patent App. Pub. No. 2009/0081802).

Regarding dependent claim 14, Ritt teaches wherein the RNA is contacted with 
a solution that comprises ammonium sulfate to release the RNA from the anion exchange matrix (para. 69).

	Regarding dependent claim 20, see claim 9 above, for prior art teachings relating to steps (i.) through (v.), (ix.) through (x.), and (xii.) through (xiii.).

Regarding all of the claim 14 and 20 limitations reciting ranges, if the prior art is cited as teaching a particular point in the range, the instantly claimed range is anticipated (MPEP 2131.03), and if the prior art is cited as teaching an overlapping range, the instantly claimed range is prima facie obvious (MPEP 2144.05 I).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the modified ‘360 application, discussed above, and incorporate the additional conditions of Ritt. The ‘360 application teaches the need for a method to isolate RNA and prepare it for analysis while maintaining the function of the RNA molecule itself. Ritt also teaches wide variety of compositions and methods for isolating and stabilizing nucleic acids. The ordinary artisan would have been motivated to try the various components and steps of Ritt to determine optimal conditions for RNA isolation and preparation as needed for a particular assay, and would have had an expectation of success as such methods are routinely performed in the art, and because the ‘360 application does not limit how the methods can be modified. 

In view of the foregoing, claims 14 and 20 are prima facie obvious over the ‘360 application in view of Wan and Issa, and further in view of Ritt.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Korfhage7 (WO 02/059360; hereinafter, “the ‘360 application”) in view of Wan (Genome-wide Measurement of RNA Folding Energies, Molecular Cell, 48: 169-181, 2012), as applied to claims 1 and 5 above, and further in view of Korfhage8 (US Patent App. Pub. No. 2008/0187924; hereinafter, “the ‘924 application”).

Regarding claim 22, the ‘924 application teaches wherein the step of treating occurs in the presence of a chelating agent, and wherein the chelating agent is EDTA (para. 350).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the modified ‘360 application, discussed above, and incorporate the additional conditions of the ‘924 application. The ‘360 application teaches the need for a method to isolate RNA and prepare it for analysis while maintaining the function of the RNA molecule itself. The ‘924 application also teaches wide variety of compositions and methods for isolating and stabilizing nucleic acids. The ordinary artisan would have been motivated to try the various components and steps of the ‘924 application to determine optimal conditions for RNA isolation and preparation as needed for a particular assay, and would have had an expectation of success as such methods are routinely performed in the art, and because the ‘360 application does not limit how the methods can be modified. 

In view of the foregoing, claim 22 is prima facie obvious over the ‘360 application in view of Wan, and further in view of the ‘924 application.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Korfhage9 (WO 02/059360; hereinafter, “the ‘360 application”) in view of Wan (Genome-wide Measurement of RNA Folding Energies, Molecular Cell, 48: 169-181, 2012) and Issa10 (WO 2014/144767), as applied to claims 10 and 13 above, and further in view of Korfhage11 (US Patent App. Pub. No. 2008/0187924; hereinafter, “the ‘924 application”).

Regarding claim 23, the ‘924 application teaches wherein the step of treating occurs in the presence of a chelating agent, and wherein the chelating agent is EDTA (para. 350).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the modified ‘360 application, discussed above, and incorporate the additional conditions of the ‘924 application. The ‘360 application teaches the need for a method to isolate RNA and prepare it for analysis while maintaining the function of the RNA molecule itself. The ‘924 application also teaches wide variety of compositions and methods for isolating and stabilizing nucleic acids. The ordinary artisan would have been motivated to try the various components and steps of the ‘924 application to determine optimal conditions for RNA isolation and preparation as needed for a particular assay, and would have had an expectation of success as such methods are routinely performed in the art, and because the ‘360 application does not limit how the methods can be modified. 

In view of the foregoing, claim 23 is prima facie obvious over the ‘360 application in view of Wan and Issa, and further in view of the ‘924 application.

Conclusion
Claims 1-2, 5, 7-10, 12-15 and 20-23 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ‘360 application was cited in the Information Disclosure Statement submitted December 7, 2018.
        2 The ‘360 application was cited in the Information Disclosure Statement submitted December 7, 2018.
        3 Issa was cited in the Information Disclosure Statement submitted December 7, 2018
        4 The ‘360 application was cited in the Information Disclosure Statement submitted December 7, 2018.
        5 Issa was cited in the Information Disclosure Statement submitted December 7, 2018.
        6 Ritt was cited in the PTO-892 Notice of References Cited mailed April 14, 2021.
        7 The ‘360 application was cited in the Information Disclosure Statement submitted December 7, 2018.
        8 The ‘924 application was cited in the PTO-892 Notice of References Cited mailed April 14, 2021.
        9 The ‘360 application was cited in the Information Disclosure Statement submitted December 7, 2018.
        10 Issa was cited in the Information Disclosure Statement submitted December 7, 2018
        11 The ‘924 application was cited in the PTO-892 Notice of References Cited mailed April 14, 2021.